Citation Nr: 1337480	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976 and from September 2001 to October 2001, with additional periods of active duty for training and inactive duty training with the Air Force Reserve beginning after his first period of active duty and extending through January 2008.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Muskogee RO.  A transcript of this hearing was prepared and associated with the claims file.

The July 2009 rating decision also granted entitlement to service connection bilateral hearing loss.  It assigned a 0 percent disability rating, effective June 23, 2008.  In his July 2009 notice of disagreement, the Veteran expressed his disagreement with the 0 percent disability rating.  In a March 2010 rating decision, the RO granted an increased, 10 percent rating for bilateral hearing loss, effective October 8, 2009.  This increase was reflected in a March 2010 statement of the case.  

In his May 2010 substantive appeal, the Veteran checked the box indicating that he was only appealing selected issues, as opposed to all of the issues that were listed in the statement of the case.  He expressly limited his appeal to the right and left foot disability claims.  On the back of this form, however, he stated that he "agree[d] with the finding for the 20% hearing loss.  [He] disagree[d] with not back dating it to the original date, 23 June 2008, in which the claim was filed."  He then also submitted an "Appeal Status Election" form on which he indicated that the recent action "satisfies my appeal"  for "The 20% For All Hearing Problems."  

The Board finds that clarification of these statements is required before the Board may consider the Veteran's hearing loss issue to have been fully resolved to his satisfaction.  The Board directs the RO/AMC to contact the Veteran, inform him that he has only, in fact, been granted a 10 percent rating for his bilateral hearing loss and that the additional 10 percent comes from the 10 percent rating for tinnitus.  The RO/AMC should ask the Veteran (1) whether the 10 percent rating for bilateral hearing loss resolves his increased rating appeal and (2) whether he is requesting an effective date prior to October 8, 2009, for any compensable disability rating for bilateral hearing loss.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  Any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for disabilities of the right and left feet.  He essentially contends that these disabilities arose from his work as an aircraft maintenance specialist during service, both while on active duty and during his active duty for training and inactive duty training.  He testified at his September 2009 DRO hearing that he remembers dropping things on his feet multiple times in the course of performing his duties, and he specifically reported that he dropped an "[a]ir craft tow bar," which weighed "hundreds of pounds," on both of his feet.  He reported that this injury caused swelling and bruising on both of his feet, but he did not seek treatment because he did not want to quit service.  

In terms of a specific, documented injury, the Veteran's service treatment records include a May 1974 record from his period of active duty in which he sought medical treatment after dropping a towbar on the great toe of his right foot.  X-rays were negative and no other supportive treatment was found to be necessary at that time.  The Veteran, however, contends that his second period of active duty in 2001 "exacerbated the deteriorated condition" and service in the reserves caused his bilateral foot condition.  See May 2010 VA Form 9. 

The Veteran reports that he has undergone multiple surgical procedures on each foot.  The record contains operative reports for right foot surgeries from February 2005 and September 2005, and for a left foot surgery in March 2006.  

The record contains an October 2006 letter from the Veteran's surgeon that notes that, during their initial consultation, the Veteran "stated that he has worked with jet aircrafts for more than 25 years.  [He] explained to the patient that work of this type where he is squatting, lifting and moving heavy equipment, possibly dropping heavy equipment on his feet has contributed to this condition."  The surgeon noted that examination and diagnostic testing revealed findings consistent with hallux rigidus secondary to traumatic arthritis.  The Veteran underwent conservative measures that provided minimal symptom relief, and he underwent two surgical procedures on each foot.  The surgeon noted that the Veteran "understands that due to the many years of hardship on his feet as a result of his job occupation he will have a permanent disability impairment rating."

The record contains a medical summary from a Colonel Howell entitled "Initial fitness for duty determination of H-4 hearing loss and bilateral foot surgeries IAW 48-123 section A2.14.2.4.1."  This summary notes that the Veteran "has been a crew chief of the F-16 for over three decades and over this time has caused damage to his feet that required several surgeries to correct."  It notes that he "is unable to perform duties as a F-16 crew chief and can not perform the required physical fitness testing of walking or running," "requires sneakers for performing duties and can not wear boots," and "still has chronic pain in both feet post surgeries."  Colonel Howell recommended that the Veteran "be disqualified from the USAFR due to multiple surgical procedures on both feet with impairment to complete the daily activities of a F-16 crew chief."  

The record reflects that the Veteran retired in January 2008 due to hearing loss and bilateral foot disabilities.

Also of record is an August 2008 memorandum of "Medical Supporting Information" from a Colonel Davis, who "had the great fortune of personally knowing and working with [the Veteran] since July 1991."  He noted that the Veteran entered the Air Force in the early 1970s as a fighter-aircraft-dedicated crew chief.  He worked around these aircraft in the 1970s through the 1990s, and this work "posed a number of safety/medical hazards that were not seriously addressed by the USAF until recent years."  He noted that steel-toed boots, for example, were often not available.  He stated that, "unlike their civilian airline counterparts, these fighter aircraft crew chiefs were required to constantly work in awkward positions bending, twisting, kneeling, etc beneath the roar of these low profile aircraft."  He noted that "the time spent in these debilitating positions could last for more than half of a work shift and over the course of an entire career."  He noted that the Veteran "left active duty in the mid-1970's to join the full-time Air Force Reserve Air Reserve Technician (ART) program.  Unlike active duty crew chiefs, [the Veteran] and his ART crew chief counterparts typically remain in their roles for sometimes two to three [times] the normal 8 - 12 year active duty tenure."  He also noted that "[i]t is not uncommon to see crew chiefs in the ART component spend an entire 30 year career in this potentially physically damaging career field."  Colonel Davis stated that he "can certainly provide witness to the fact that [the Veteran] performed these duties over the course of a lengthy, 34-year military career."

Significantly, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In the case at hand, the evidence reflects that the Veteran has a current bilateral foot disability, thus satisfying the first McLendon element.  As noted above, the Veteran has undergone multiple surgeries on each foot for bilateral hallux rigidus secondary to traumatic arthritis.  

The evidence also satisfies the second McLendon element, that an event, injury, or disease occurred in service.  The Veteran's service treatment records reflect that he suffered a right foot injury during his first active duty period of service. Furthermore, the Veteran has provided lay statements reflecting that he dropped numerous objects on his feet during the course of performing his duties.  

The record also contains evidence that satisfies the third McLendon element, in that the medical summary from Colonel Howell expressly links the Veteran's in-service duties and alleged injuries to his current foot disabilities.

There is, however, insufficient evidence to decide this claim.  There is no medical opinion that links the Veteran's claimed foot disorders to a specific period of active duty, ACDUTRA, or INACDUTRA.  Therefore, a remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make a formal determination of the specific dates of the Veteran's active duty for training and inactive duty training service based on information the Veteran provided in January 2009 (see the attachments) or through any other development deemed necessary.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine whether any current bilateral foot disabilities are related to a period of active service.  The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose all current foot disabilities.  

As to any pertinent disability identified on examination, hallux rigidus secondary to traumatic arthritis, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset during a period of Active Duty from August 1972 to May 1976 or September 2001 to October 2001, during a period of Active Duty for Training from (to be provided by the AMC) or during a period of Inactive Duty Training from (to be provided by the AMC) or is otherwise related to any incident of such service, to include as a result of the duties that he performed during active duty or during his Air Force Reserve service.  The examiner must discuss the October 25, 2006 letter from Dr. D.S., the Medical Summary from Colonel S.H., and the August 8, 2008 statement from Colonel G.D. 

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



